Title: From John Quincy Adams to Abigail Smith Adams, 16 August 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				93.
					My dear Mother,
					Ealing 16. August 1816.
				
				The receipt of all your Letters to that of 30. June has been acknowledged. To answer them, I must have time to think—a privilege which I so seldom enjoy that I cannot even anticipate when I may be indulged with it—Mr Tuckerman brought your last Letter—I saw him and his Lady once. But they were only three or four days in London, and are gone upon a tour into the Country. Mr Tuckerman says his health has been much restored by the Voyage.The Queen’s Evening Party on the Prince Regent’s Birth–day closed the fashionable assemblies for the Season. We have avoided them as constantly as we could without impropriety—Yet they have for the last six Months consumed a large portion of my time, and broken in upon the regularity of my life—You ask the character of the Princess Charlotte—But I have seen her only twice, and then with little opportunity to observe her character—She has been confined to her house by indisposition most of the time since her marriage—has not appeared at Court since the Drawing-Room held on that occasion, and is said to have met with an unpropitious accident—But as to what the French call the On dits, about her, or any of the royal family, I make it a rule never to believe any of them—It is fashionable to talk about them—fashionable to tell strange Stories about them; and the stranger the Story, the more fashionable, because it gives the person telling it the air of being a knowing one; initiated in all the mysteries of high life—The lies, therefore, concerning them are innumerable. The truths excessively few—The Princess Charlotte is popular, because she is presumptive heiress to the throne, because she is young, because she is thought to have been harshly treated, and because she has given some indications of sense and Spirit—But she and her husband set out upon the principle of having nothing to do with public affairs. That may be politic—The question is how they spend their time—Elizabeth lost no time while she was living in the shade, and precarious safety—The Princess Charlotte may think she must now be insignificant—But if she thinks she must be idle, she will never restore the golden days of good Queen Bess. All well—Ever affectionately your’s
				
					A.
				
				
			